DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 21 October 2021.
Claims 1, 15, and 33 were amended.
Claims 6, 7, 11, 19, 21, and 27-30 were cancelled.
Claims 1, 9, 15-31, and 33 are pending in this Office Action.


Response to Amendment
The objection to claim 1 regarding minor informalities was addressed and is withdrawn.
The object to claim 1 regarding the existence of two claims listed as Claim 1 remains outstanding.
The objection to claim 15 regarding minor informalities was addressed and is withdrawn.
The objection to claim 33 regarding minor informalities was addressed and is withdrawn.
The rejection is respectfully maintained as set forth in the last Office Action mailed on 21 July 2021. Applicants’ arguments with respect to claims 1, 9, 15-31, and 33 have been fully considered but they are not persuasive and the old rejection maintained. 


Response to Arguments
Applicants’ arguments filed 21 October 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: First, Lyle fails at least to disclose the feature of “determining the server node comprises generating a plurality of candidates using a function that pairs the identity of the object with each of the server node in the set of server nodes."
The Office Action (OA) cites paragraph [0032] of Lyle to reject the above feature. However, while paragraph [0032] teaches a hash function to create the so-called "biased node-specific hash values", there is no disclosure in paragraph [0032] of a function that pairs the identity of the object and a node. Even though in paragraph [0025] of Lyle, it is mentioned that "the hash function would then take the object identifier of the object to be stored as its input", there is no disclosure in paragraph [0032] that the object ID would still be an input to the "(un)biased node-specific hash values". Further, paragraph [0025] is totally unrelated to paragraph [0035]. Actually, quite to the contrary, Lyle gives the impression that the hash value is node-specific in the sense that only the node-information is used to create the hash value. Indeed, paragraph [0032] only states: "for a received object 1, a biased node-specific hash would be computed for each of nodes A, B, C, and D" – this does not mean that the object ID is input for the hash function as well. Rather, the "biasing" is conducted in a multiplicative way being independent of the object ID (see paragraphs [0024] and [0041] to [0053] of Lyle). 

In Response: The examiner respectfully submits that Lyle teaches a function that pairs (a biased node-specific hash is computed for the received object for each of the candidate nodes – see Lyle, page 3, paragraph 32; the hash function would then take the object identifier of the object to be stored as input – see Lyle, page 3, paragraph 25) the identity of the object (received object 1) with each of the server nodes in the set of server nodes (a biased node-specific hash is computed for the received object for each of the candidate nodes – see Lyle, page 3, paragraph 32).
Additionally, paragraph 25 of Lyle states that “any other computer in the network can determine where to retrieve the same file by computing the hash on the object identifier using the same set of 
	In regards to paragraph 25 not being related to paragraph 35 [sic], the examiner respectfully submits that paragraph 17 of Lyle states, “FIG. 1 is a block diagram illustrating an embodiment of a network environment in which data objects are stored in a distributed manner. In the example shown, one or more clients, represented in FIG. 1 by client 102, communicates via the Internet 104 to store data objects (potentially) distributed across a plurality of storage nodes 1 to n, represented in FIG. 1 by nodes 106, 108, and 110. A node selector 112 is configured to process requests from clients such as client 102 to store data objects, such as files or pieces thereof, and for each object to determine a prescribed number m of the available n nodes on which the object will be stored. In various embodiments, techniques disclosed herein are used to determine for each object one or more storage nodes on which the object will be stored.”
Paragraph 29 states, “FIG. 2 is a flow diagram illustrating an embodiment of a process for storing data objects in a distributed storage environment. Examples of a distributed storage environment include a network environment, such as the example shown in FIG. 1, in which a plurality of storage nodes (e.g., servers, etc.) are connected with one or more other nodes via network connections, and a single logical and/or physical node comprising a plurality of storage disks, drives, and/or other storage devices. In the example shown in FIG. 2, for each object to be stored, an ordered list of candidate storage nodes is generated (202). The object is stored in the first m nodes in the ordered list (204). For example, if candidate nodes A, B, C, and D were available, an ordered list in which the nodes were listed in an order of preference for having the object stored on that node would be generated, e.g., B-D-C-A. If the prescribed number of nodes m on which the object was to be stored was m=2, for example to achieve 
Paragraph 32 states “FIG. 3 is a flow diagram illustrating an embodiment of a process for generating an ordered list of candidate storage nodes. In various embodiments, step 202 of FIG. 2 includes the process of FIG. 3. In the example shown, for each object received a biased node-specific hash is computed with respect to that object for each of a plurality of candidate nodes (302). For example, for a received object 1, a biased node-specific hash would be computed for each of nodes A, B, C, and D in the example above. Referring further to FIG. 3, once a biased node-specific hash has been computed for the received object for each of the candidate nodes (302), an ordered list of candidate nodes is generated by sorting the candidate nodes by their respective biased hash values for the object (304).”
	It appears that in paragraph 17, Fig. 1 is drawn to the network environment in which the invention takes place. Paragraph 29 details Fig. 2, which is the process for storing data objects in a distributed storage environment aspect of Fig. 1 in more detail, including a high-level discussion on how an ordered list is generated. “Examples of a distributed storage environment includes a network environment, such as the example shown in Fig. 1.” Paragraph 32 details Fig. 3, which is a process for generating an ordered list with more specificity than Fig. 2. “Step 202 of Fig. 2 includes the process of Fig. 3.”
	Figs. 1-3 are interrelated and not distinct embodiments that teach away from each other or cannot be combined. “The disclosed embodiments are illustrative and not restrictive (Lyle, page 5, paragraph 65).”
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Secondly, Lyle fails to disclose “selecting a candidate that meets the one or more policies among the plurality of candidates.”


In Response: The examiner respectfully submits that in response to Applicant's argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which applicant relies (i.e., “e.g., different priorities, different versions of an object, etc.”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this 
The examiner respectfully submits the Merriam-Webster Dictionary defines a ‘policy’ as, “a definite course or method of action selected from among alternatives and in light of given conditions to guide and determine present and future decisions.” Using the broadest reasonable interpretation in view of the specification without importing limitations from the specification into the claims, paragraph 29 states that the determination as to which node(s) the object will be stored on comes from ordering the candidate list of nodes in a list, “e.g., B-D-C-A. If the prescribed number of nodes m on which the object was to be stored was m=2, for example to achieve single redundancy, then in this example nodes B and D would be selected and the object would be stored on those two nodes.” Paragraph 30 adds alternative methods of choosing between the node(s) on the candidate list. “In some embodiments, exceptions may be made to storing the object in the first m nodes in the sorted preference list. For example, exceptions may be made based on availability and capacity constraints as determined at run time. In some embodiments, if a node is determined to not be available, that node will not be selected even if it is within the first m nodes on the list. Instead, in some embodiments, the system will choose the first m available resources on the list.” 
Additionally, Lyle states in paragraph 21 that “because the devices in a distributed environment may differ in terms of their resource availability and the cost of servicing various types of requests, it is desirable to have the hash buckets distributed unevenly. This is contrary to the historical trend of searching for balanced hash functions that uniformly distribute items between the buckets. For example, in the example shown in FIG. 1, in some embodiments the selection may be biased, e.g., based on such information as the available capacity and/or capabilities of each destination nodes and/or a relationship between the object and/or an entity with which the object is associated and one or more of the candidate nodes. For example, a node with a relative large amount of remaining storage space available may in some 
Node availability, capacity constraints, cost of servicing various types of requests, geographical considerations, specialization in large files, specialization in classified information, or specialization in objects with unusually high vowel counts in their names as determined at run time are among the alternatives in light of given conditions contemplated by Lyle. Therefore, Lyle broadly teaches the concept of a policy using the broadest reasonable interpretation in view of the specification without importing limitations from the specification into the claims.
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Furthermore, it is submitted that Lyle is silent on a function that pairs an object ID with a node and on selecting a node that meets one or more policies.

In Response: The examiner respectfully submits that Lyle teaches both a function that pairs (a biased node-specific hash is computed for the received object for each of the candidate nodes) the identity of the object (received object 1) with each of the server nodes in the set of server nodes (a biased node-specific hash is computed for the received object for each of the candidate nodes – see Lyle, page 3, paragraph 32) and selecting a candidate (candidate nodes A, B, C, and D are available. An ordered list of these candidate nodes is generated. The ordered list is an order of preference for having the object stored on that node, e.g., B-D-C-A. If the prescribed number of nodes m on which the object was to be stored was m=2, then in this example nodes B and D would be selected and the object would be stored on those two nodes – see Lyle, page 3, paragraph 29) that meets the one or more policies (if a node is determined to not be available, that node will not be selected even if it is within the first m nodes on the list – see Lyle, page 3, paragraph 30). 
This renders the rejection proper, and thus the rejection stands.


Claim Objections
The Preliminary Amendment filed 26 February 2021 contains two instances of claim 1, one that is "Original" (Claims, page 2, line 7) and one that is "Cancelled" (Claims, page 2, line 20). The most recent claims filed 21 October 2021 similarly contain two instances of claim 1, one that is "Currently amended" (Claims, page 2, line 7), and one that is "Cancelled" (Claims, page 2, line 20). The numbering of claims is not in accordance with 37 CFR 1.126. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
If there are several claims, they shall be numbered consecutively in Arabic numerals. Rule 6.1(b). 

In light of the Remarks filed 21 October 2021, the examiner assumes that claim 1 is intended to be pending as amended on page 2, line 7 and not cancelled. The second instance of claim 1 listed as "Cancelled" will be ignored, as it appears to be a typographical error. Applicants are advised to strike through the second instance of claim 1 on page 2, line 20 for clarity of record. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 15-31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyle et al (U.S. 2013/0283287).


With respect to claim 1, Lyle teaches a method in a client node to perform a distribution of a received object to a distributed system having a set of server nodes comprising: obtaining an identity of the received object (Lyle, page 3, paragraph 25); determining a server node among the set of server nodes to send the object to (Lyle, page 2, paragraph 17), based on one or more policies (Lyle, page 3, paragraph 30); and sending the object to the determined server node (Lyle, page 3, paragraph 29); wherein determining the server node comprises: generating a plurality of candidates (Lyle, page 3, paragraph 29) using a function that pairs the identity of the object with each of the server nodes in the set of server nodes (Lyle, page 3, paragraph 32); selecting a candidate (Lyle, page 3, paragraph 29) that meets the one or more policies among the plurality of candidates, the determined server node corresponding to the server node associated with the selected candidate (Lyle, page 3, paragraph 30).

With respect to claim 9, Lyle teaches the invention described in claim 1, including the method wherein the function is a hash function (Lyle, page 1, paragraph 15).
 
With respect to claim 15, Lyle teaches a client node for performing a distribution of a received object to a distributed system having a set of server nodes, the client node comprising: a network interface; at least one processor (Lyle, page 4, paragraph 40); and memory comprising instructions (Lyle, page 1, paragraph 13) executable by the at least one processor, whereby the client node is operable to: obtain an identity of the received object (Lyle, page 3, paragraph 25); determine a server node among the set of server nodes to send the object to (Lyle, page 2, paragraph 17), based on one or more policies (Lyle, page 3, paragraph 30); and send the object to the determined server node (Lyle, page 3, paragraph 29); wherein the client node is operable to determine the server node by: generating a plurality of candidates 

With respect to claim 16, Lyle teaches the invention described in claim 15, including the client node wherein the at least one processor is configured to obtain the one or more policies (Lyle, page 3, paragraph 30). 
 
With respect to claim 17, Lyle teaches the invention described in claim 15, including the client node wherein the at least one processor is configured to apply a weight to the plurality of candidates to generate a plurality of weighted candidates (Lyle, page 1, paragraph 15). 
 
With respect to claim 18, Lyle teaches the invention described in claim 15, including the client node wherein the at least one processor is configured to sort the plurality of candidates (Lyle, page 1, paragraph 15). 
 
With respect to claim 19, Lyle teaches the invention described in claim 17, including the client node wherein the at least one processor is configured to sort the plurality of weighted candidates (Lyle, page 1, paragraph 15). 
 
With respect to claim 20, Lyle teaches the invention described in claim 18, including the client node, wherein the at least one processor is configured to sort the plurality of candidates associated with 
 
With respect to claim 21, Lyle teaches the invention described in claim 19, including the client node wherein the at least one processor is configured to sort the plurality of weighted candidates according to one of an ascending order and descending order (Lyle, page 1, paragraph 15). 
 
With respect to claim 22, Lyle teaches the invention described in claim 17, including the client node wherein the one or more policies have a higher priority than the weight applied to the plurality of candidates for determining a server node (Lyle, page 3, paragraph 30). 
 
With respect to claim 23, Lyle teaches the invention described in claim 15, including the client node wherein the function is a hash function (Lyle, page 1, paragraph 15). 
 
With respect to claim 24, Lyle teaches the invention described in claim 15, including the client node wherein the pairing function is independent from a number of server nodes in the set of server nodes (Lyle, page 2, paragraph 18). 
 
With respect to claim 25, Lyle teaches the invention described in claim 15, including the client node wherein the candidates in the plurality of candidates are independent from each other (Lyle, page 4, paragraph 37). 
 
With respect to claim 26, Lyle teaches the invention described in claim 15, including the client node wherein the one or more policies define some criteria that need to be met before a server node is assigned to the object (Lyle, page 3, paragraph 30). 
 
With respect to claim 27, Lyle teaches the invention described in claim 15, including the client node wherein the client node is a server node (Lyle, page 4, paragraph 40).

With respect to claim 28, Lyle teaches the invention described in claim 15, including the client node wherein the pairing function is a multi-dimensional function (Lyle, page 2, paragraphs 22-23). 
 
With respect to claim 29, Lyle teaches the invention described in claim 17, including the client node wherein the at least one processor is configured to apply a weight to the plurality of candidates by applying a multi-dimensional weighting function (Lyle, page 2, paragraphs 22-23). 
 
With respect to claim 30, Lyle teaches the invention described in claim 18, including the client node wherein the at least one processor is configured to sort the plurality of candidates by applying a multi-dimensional sorting function (Lyle, page 2, paragraphs 22-23). 
 
With respect to claim 31, Lyle teaches the invention described in claim 19, including the client node wherein the at least one processor is configured to sort the plurality of weighted candidates by applying a multi-dimensional sorting function (Lyle, page 2, paragraphs 22-23). 
 
With respect to claim 33, Lyle teaches a non-transitory computer-readable medium comprising instructions executable by at least one processor (Lyle, page 4, paragraph 40) of a client node for 
Conclusion
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

December 7, 2021